DETAILED ACTION

This action is responsive to the communications filed on 01/07/2022.

Allowable Subject Matter
	Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 01/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,620,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 has been acknowledged and is being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed in view of the applicant’s amendments and remarks filed on 01/07/2022. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Nassi (US 2014/0059543), Brooker (US 2016/0269313), or Cronk (US 2016/0088327), fairly teaches a plurality of physically interconnected computing nodes wherein a guest operating system is run on a virtual environment 
	While Nassi disclosed VMs running three guest OS’s collectively across a series of nodes (Paragraph 28). A receipt of a message requesting a resource is made from a hyperkernel and the other hyperkernel determines if it can handle it directly (Paragraph 89). Brooker disclosed determining the cost of performing a migration operation to move a resource to a better placed location (Paragraph 19). Cronk disclosed transmitting a response to reject a resource request (Paragraph 222). However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Chris Parry/Supervisory Patent Examiner, Art Unit 2451